Citation Nr: 1747856	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-12 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression with panic attacks and agoraphobia.

2. Entitlement to service connection for cervical strain with degenerative disc disease (a neck disability).

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1969 to November 1969, and was at other times between March 1969 and August 1970 a member of the Massachusetts Army National Guard.  Unfortunately, he died in August 2015.  The appellant is his surviving spouse and, as discussed below, has been properly substituted as claimant in the present appeal.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

As noted above, the Veteran died in August 2015, after certification of the appeal.  In October 2015, the RO received the appellant's VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant.  In April 2017, the RO addressed the Veteran's request for substitution and substituted the appellant in accordance with the provisions of 38 U.S.C.A. § 5121A.  The appellant is appropriately recognized as the substitute-claimant to continue adjudication of the Veteran's claims.  38 U.S.C.A. § 5121A.  

The issues listed on the title page of this decision were previously remanded in July 2015, April 2016, and December 2016.

In August 2017, the attorney in this case submitted additional evidence along with a waiver of initial RO consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in order to obtain adequate medical opinions regarding the etiology of each of the claimed conditions.

I. Acquired Psychiatric Disorder

Pursuant to the December 2016 remand, a VA medical opinion was obtained in May 2017 that addressed the likely etiology of the acquired psychiatric condition(s) the Veteran had been diagnosed with since the beginning of the claim.  

The May 2017 VA examiner observed that the Veteran's "primary care notes from [June] 2015 document the Veteran's complaints of nightmares, flashbacks, and ruminating thoughts about alleged abuse in the military."  However, the Board notes that the examiner stated that "in the absence of any formal psychological evaluation, there is insufficient evidence for this evaluator to assume a trauma-related diagnosis."  

The Board notes however that the Veteran's attorney submitted, in April 2017, a March 2014 letter from the Veteran's private primary care physician who opined that the Veteran had posttraumatic stress disorder (PTSD) related to his service.  

Therefore the private opinion conflicts with the May 2017 VA examiner's opinion that the Veteran had not been diagnosed with a trauma-related psychiatric diagnosis during his lifetime.  Thus, the May 2017 VA opinion is not in accord with the factual record.  Clarification from the VA examiner must therefore be obtained. 

II. Hypertension and Neck Disability

In June 2017, a medical opinion was obtained from a VA physician as to the etiology of the Veteran's hypertension and neck disability - specifically whether these conditions were caused or aggravated by his service-connected Cushing's syndrome.  The VA physician went into great detail in criticizing the Board's analysis in awarding service connection for Cushing's syndrome, stating that the award of service-connection made "rational discussion of this case difficult."  

However, the VA physician stated that the Veteran likely had Cushing's syndrome during the pendency of the present claim period, and defined Cushing's syndrome broadly as hypercortisolism from any cause.  The examiner stated that there was no indication in the available records that the Veteran had adrenal secretion of cortisol.  The examiner opined that the documented exogenous administration of corticosteroids to treat the Veteran's non-service-connected chronic obstructive pulmonary disorder (COPD) or brain metastases would have fully suppressed cortisol production by his adrenal glands.  For these reasons, the VA physician concluded that the Cushing's syndrome that developed during ACDUTRA could have played no role in causing elevated corticosteroid levels.  The VA examiner further opined that, since the Veteran did not manifest Cushing's syndrome during the claim period, defined by the Board in the December 2016 remand as between March 2012 until the Veteran's death in August 2015, it is less likely than not that the Cushing's syndrome contributed to any aggravation or permanent worsening of his hypertension and neck disability.  However, the examiner also stated that Cushing's syndrome from other causes, such as the exogenous corticosteroid administration, ectopic production of ACTH by the Veteran's lung cancer, or obesity, may have contributed to any aggravation or permanent worsening of the neck disability and hypertension.  
The Board finds this opinion to be inadequate for two reasons.  First, the VA physician did not provide an opinion as to whether the Veteran's neck disability and hypertension were directly caused by his service-connected Cushing's syndrome, as requested by the Board's December 2016 remand directives.  Second, the VA  opinions only address whether the Veteran's Cushing's syndrome aggravated the Veteran's neck disability and hypertension during the claim period.  Importantly, the law does not require that such aggravation have occurred during the claim period, only that the neck disability and hypertension have existed during the claim period and been aggravated by the service-connected Cushing's syndrome.  Therefore, the Board finds that another remand is necessary to obtain the requested etiology opinions.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum medical opinion from the VA physician that provided the May 2017 VA medical opinion, or a suitable substitute examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner is asked to:

(i) Review the claims file again, specifically to include all evidence received since the May 2017 VA examination, including the submission of the March 2014 letter from Fall River Nephrology, and then 

(ii)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's trauma-related diagnosis, i.e. PTSD as diagnosed by Fall River Nephrology] had its onset during the Veteran's period of active duty for training (ACDTURA) between July 1969 and November 1969, or whether it was otherwise causally related to that period of ACDUTRA. 

In providing this opinion, the examiner should note the following:

a. The March 2014 letter from Fall River Nephrology indicating that the Veteran had been diagnosed with PTSD related to his service.

b. A service record from July 22, 1969, noting that the Veteran's mother called the previous day to report that he called her stating that he "can't take it anymore" and that he was "punched in the stomach, hit in the head or something."  

c. A handwritten service record addressed to Colonel M stating "if you want to pursue this Colonel [B] will investigate further.  Colonel [B] thinks this is just a cry baby case."

d. The April 2014 letter from the Veteran's mother stating that she received numerous phone calls from the Veteran during service stating that he was being abused and mistreated.
The examiner should provide a complete rationale (explanation based on medical knowledge and evidence of record) for all opinions expressed. 

 If the examiner cannot provide an opinion without resorting to mere speculation, then he or she must so state, and must provide an explanation why an opinion would be speculative.

2. Obtain an addendum medical opinion from the VA physician that provided the June 2017 VA medical opinion, or a suitable substitute.  The entire claims file and a copy of this remand must be made available to the physician for review, and the physician must specifically acknowledge receipt and review of these materials in any reports generated.

The physician should provide the following opinions:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension was caused by his service-connected Cushing's syndrome.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension was aggravated (permanently worsened in severity) by his service-connected Cushing's syndrome.

c. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed neck disability was caused by his service-connected Cushing's syndrome.

d. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed neck disability was aggravated (permanently worsened in severity) by his service-connected Cushing's syndrome.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the appellant and her attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




